OPINION.
Littleton :
The facts in this proceeding and the question involved are the same as were before the Board in Charles Colip, 5 B. T. A. 123. In the Colip case, the Board approved the action of the Com*1374missioner in declining to allow the 25 per cent reduction under Title XII of the Revenue Act of 1924. See also F. William Morf, 6 B. T. A. 309; Simon L. Steefel, 8 B. T. A. 1111; F. Maurice Griesheimer, 7 B. T. A. 1225; C. A. Weaver, 5 B. T. A. 313; Fred McJunkin, 6 B. T. A. 425; Melvin Behrends, 6 B. T. A. 524.

Judgment will be entered for the respondent.